Citation Nr: 0820953	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-38 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected varicose veins, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
varicose veins are manifested by left leg pain and edema 
after prolonged standing or walking, with symptoms relieved 
by elevation.

2.  The medical evidence of record shows that the veteran has 
multiple left leg scars which are secondary to surgical 
treatment for her service-connected varicose veins and which 
are painful on examination.

3.  The medical evidence of record shows that the veteran's 
depression is manifested by symptoms which are controlled by 
continuous medication.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for varicose veins have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7120 (2007).

2.  The criteria for a separate evaluation of 10 percent for 
left leg surgical scars have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2007).


3.  The criteria for an initial evaluation in excess of 10 
percent for depression have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, letters dated in February 2003 and March 2004 
satisfied the duty to notify provisions.  An additional 
letter was also provided to the veteran in March 2006.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records and 
VA medical treatment records have been obtained.  VA 
examinations were provided to the veteran in connection with 
her claims.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  While the veteran 
was not provided with a letter notifying her of the criteria 
that must be satisfied for entitlement to an increased 
evaluation, the full text of the relevant diagnostic codes 
was provided to the veteran in an October 2005 statement of 
the case.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Accordingly, the Board finds that the veteran was 
supplied with information sufficient for a reasonable person 
to understand what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims, to 
include the opportunity to present pertinent evidence.

Varicose Veins

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for history of varicose veins, left leg, 
status post ligation was granted by a March 1995 rating 
decision and a noncompensable evaluation was assigned under 
38 C.F.R. § 4.104, Diagnostic Code 7120, effective December 
13, 1994.  Subsequently, a January 2005 rating decision 
assigned a 10 percent evaluation under 38 C.F.R. § 4.104, 
Diagnostic Code 7120, effective September 26, 2003.

In a February 2002 VA outpatient medical report, the veteran 
complained of varicose veins since military service.  She 
reported that surgery had previously been performed on the 
veins and reported pain.  On physical examination, there was 
no edema.

A March 2002 VA outpatient medical report stated that the 
veteran complained of varicose veins in her right leg.  She 
reported that she had left leg vein stripping during military 
service.  The examiner stated that the veteran's right leg 
varicose veins were of mild severity and did not require 
surgical management.  The examiner recommended compression 
stockings.

A December 2004 VA arteries and veins examination report 
stated that the veteran's claims file had been reviewed.  The 
veteran complained of a throbbing sensation after prolonged 
standing in the upper and lower left leg medial surface in 
the area of the surgical scars.  She reported that swelling 
would begin after approximately an hour of standing.  The 
veteran also reported some swelling and bruising in the area 
of the scars.  She stated that the swelling was at its most 
severe by the evening and was back to normal by morning.  The 
veteran reported no difficulties with walking.  On physical 
examination, there was no muscle loss in the bilateral legs.  
There was no joint involvement.  The veteran had multiple 
scars on her legs.  There was a scar on her left ankle which 
was approximately 1 inch in length.  There were 5 scars on 
the lower leg medial surface along the inner aspect which 
were less than 1 inch in length each.  There were 5 scars on 
the upper part of the leg with the largest scar measuring 2 
inches by 1 inch.  All of the scars were slightly depressed 
and discolored.  The veteran complained of tenderness to 
palpation for the scars.  The scars were freely motile and 
did not appear to have any adhesions.  A dark bluish 
discoloration was noted within an inch immediately around the 
scars.  The veteran's pulses were intact and her skin was 
warm and dry.  No varicose veins were noted and the veteran's 
gait appeared normal.  The diagnosis was mild to moderate 
peripheral vascular disease.

A June 2006 VA arteries and veins examination report stated 
that the veteran's claims file had been reviewed.  The 
veteran reported that she was a hairstylist and was on her 
feet all day, after which she experienced the greatest amount 
of swelling.  She reported that her work ended in the evening 
after hospitals were closed and thus was unable to have her 
legs evaluated at that time.  The veteran was advised to take 
pictures of the swelling and send them to VA.  She reported 
pain in her legs which increased with each day of work over 
the course of the week.  The veteran reported no complaints 
in the morning and stated that the swelling usually occurred 
after 5 hours of standing.  On physical examination, the 
veteran's pulses were strong and intact.  She had 
approximately 12 small scars that were about 3/4 inch to 1 inch 
in length which were secondary to varicose vein surgery.  
There was no keloid formation, depression, elevation, or 
drainage noted.  The scars were slightly discolored and were 
very tender and painful on palpation.  There was no muscle 
loss and the veteran's circulation appeared intact.  Her skin 
was warm and dry with good color.  There was no engorgement 
noted in either the standing or lying position.  The 
diagnosis was peripheral vascular disease with varicose veins 
and scars.

In August 2006, the veteran submitted multiple photographs of 
her legs.  The photographs show visible swelling and 
discoloration in multiple places on her left leg.

The medical evidence of record shows that the veteran's 
varicose veins are manifested by left leg pain and edema 
after prolonged standing or walking, with symptoms relieved 
by elevation.  The Schedule provides that assignment of a 10 
percent evaluation is warranted for varicose veins that are 
manifested by intermittent edema of the extremity or aching 
and fatigue in the leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery.  A 20 percent evaluation is warranted 
for varicose veins that are manifested by persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120.

The medical evidence of record does not show that the 
veteran's varicose veins have ever been manifested by 
persistent edema.  While swelling has been repeatedly 
reported by the veteran and shown through photographic 
evidence, the medical evidence clearly shows that the edema 
resolves with elevation of the veteran's legs.  This is 
substantiated by the veteran's own statements, as she 
regularly reports that her leg swelling goes away after rest 
and while sleeping.  As such, an evaluation in excess of 10 
percent is not warranted under Diagnostic Code 7120.

The Board notes that the medical evidence of record shows 
that the veteran has multiple left leg scars which are 
secondary to surgical treatment for her service-connected 
varicose veins and which are painful on examination.  
Accordingly, a separate 10 percent evaluation is warranted 
for left leg surgical scars under Diagnostic Code 7804.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804.  A rating in excess 
of 10 percent is not warranted for these scars as they are 
not deep, do not cause limitation of motion, are not greater 
than 144 square inches in area, and are not in widely 
separated areas.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802 (2007).

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2007).  Marked interference of 
employment has not been shown and there is no indication in 
the record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  The veteran has not required 
frequent hospitalization for her service-connected varicose 
veins.  Accordingly, referral for an extraschedular 
evaluation is not warranted for the veteran's service-
connected varicose veins.  In addition, after a review of the 
evidence, there is no evidence of record that would warrant a 
rating in excess of 10 percent for the veteran's varicose 
veins at any time during the period pertinent to this appeal.  
38 U.S.C.A. § 5110 (West 2002); see also Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
higher rating, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).

Depression

The rule articulated in Francisco does not apply to the claim 
regarding the evaluation of the veteran's service-connected 
depression, because the appeal of this issue is based on the 
assignment of an initial evaluation following an initial 
award of service connection for depression.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, staged ratings may be assigned for separate 
periods of time.  Id.

Service connection for depression was granted by a January 
2005 rating decision and a 10 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9434, effective 
January 10, 2003.

In a March 2002 VA outpatient psychiatric report, the veteran 
stated that she had experienced depression for several years, 
which had increased over the previous 6 months.  She 
complained of occasional sleep impairment, an erratic 
appetite, impaired concentration, and impaired memory.  The 
veteran reported occasional crying spells, but denied 
suicidal ideation, homicidal ideation, and symptoms of 
psychosis.  She reported mood swings, but denied symptoms of 
mania.  The veteran reported increased nervousness and 
worrying.  On mental status examination, the veteran was 
alert, cooperative, and made good eye contact.  She was 
neatly dressed, appeared her stated age, and was a reliable 
historian.  The veteran's affect was blunted and her mood 
appeared mildly depressed.  Her thought processes and content 
were unremarkable.  The veteran's speech was goal directed 
and not pressured.  There was no elevation in psychomotor 
activity.  The veteran had multiple symptoms of moderate 
level depression.  The examiner assigned a Global Assessment 
of Functioning (GAF) score of 70 at the time, which 
contemplates some mild symptoms, such as depressed mood and 
mild insomnia, or some difficulty in social, occupational, or 
school functioning, such as occasional truancy or theft 
within the household, but generally functioning pretty well 
with some meaningful interpersonal relationships.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 
(1994) (DSM-IV).  The examiner assigned a GAF score of 75 to 
80 over the previous year, which contemplates that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors, such as difficulty 
concentrating after family arguments, with no more than 
slight impairment in social, occupational, or school 
functioning, such as temporarily falling behind in 
schoolwork.  See Id.

A June 2002 VA outpatient psychiatric note stated that the 
veteran's situational issues which brought on her depression 
and anxiety had resolved through marital therapy and 
confronting issues at home.  The report stated that the 
veteran was no longer experiencing symptoms of depression.  
She reported mild periods of anxiety at times and used 
medication on rare occasions.  The examiner stated that the 
veteran "does not need to continue seeing mental health."  
The examiner assigned a GAF score of 80, which contemplates 
transient and expectable symptoms.  See Id.

A May 2003 VA outpatient psychiatric note stated that the 
veteran had a history of depression and ceased taking 
medication in February due to side effects, such as night 
sweats, which resolved when she stopped the medication.  The 
veteran resumed taking medication the previous month due to 
experiencing a recurrence of symptoms.  The veteran reported 
feeling very tired, had a decreased appetite, felt sad, and 
had anhedonia.  The veteran reported no new stressors or 
conflicts with her husband, but reported symptoms of 
depression daily.  On mental status examination, the veteran 
was very well groomed with an appropriate affect and neutral 
mood.  She appeared tired and sleepy.  The veteran was 
oriented to time, place, and person.  Her speech was 
coherent, goal directed, and clear.  She was not delusional 
and she denied hallucinations, suicidal ideation, and 
homicidal ideation.

A June 2003 VA outpatient psychiatric note stated that the 
veteran was doing well, was "quite happy" with her 
medication and wanted to continue using it.  She reported 
that her depression was under control.  On objective 
examination, the veteran looked good, had a nice smile, had 
an appropriate affect, and was optimistic.  Her mental status 
examination was within normal limits.  The examiner assigned 
a GAF score of 75, which contemplates transient and 
expectable symptoms.  See Id.

In an October 2003 VA outpatient psychiatric note, the 
veteran stated that she was tolerating her medication well, 
was feeling less depressed, and had increased energy levels.  
She reported fewer crying spells, sleeping well, and a 
normalized appetite.  The veteran reported feelings of 
nervousness.  She worked 45 hours per week on her own in a 
beauty shop.  On mental status examination, the veteran 
appeared relaxed and very well groomed.  She was oriented to 
time, place, and person.  The veteran did not have a thought 
disorder and was not suicidal.  Her speech was clear, 
coherent, and non-pressured.  The veteran's affect was 
appropriate and she was "quite content" with the results of 
her medication.

In a November 2003 VA outpatient psychiatric note, the 
veteran complained of feeling irritable for the previous few 
weeks.  The report stated that the veteran could not tolerate 
her medication and a different medication would be tried.  
The veteran reported no other symptoms or stressors and 
stated that she was doing well at work.  On mental status 
examination, the veteran was in a good mood, had an 
appropriate affect, and was very well groomed.  She was 
oriented to time, place, and person.  Her speech was 
coherent, goal-directed, and non-pressured.  She had normal 
psychomotor activity and did not have a thought disorder.  
The veteran was not delusional or suicidal.

In a December 2004 VA post-traumatic stress disorder 
examination report, the veteran complained of irritability, 
tiredness, difficulty concentrating well, and an inability to 
make decisions.  She reported that when she was on medication 
she was "fine."  The veteran stated that when she was not 
taking medication she had a short temper.  She reported that 
she tried not using medication, but had to return to using it 
each time after 3 to 4 months.  The veteran reported that her 
main difficulty was alternating between taking medication and 
not, and she stated that when she was on medication "she is 
able to deal [with] everything."  She reported that when not 
on medication she experienced intimacy problems with her 
husband and irritability with her children.  The veteran 
reported that her sleep and energy were "better," her 
appetite was good, and her concentration was good.  She 
denied feelings of hopelessness, helplessness, worthlessness, 
guilt, or anhedonia.  The veteran's sexual life was "fine," 
but she stated that this general lack of symptomatology was 
while she was on medication.  The veteran stated that with 
medication she could "handle things," but without 
medication she had "to physically sit down and talk to 
herself 'you are yelling at the family and the clients.'"  
She stated that without medication, she would cry at work, 
hit her husband, and hit herself.  The veteran's outlook on 
her future was "wonderful."  The veteran was married with 2 
children and had been with her husband for 10 years.  She had 
friends, took care of the children, and had worked as a 
cosmetologist for the previous 11 years.  On weekends she 
reported engaging in family activities.

On mental status examination, the veteran was well developed, 
well nourished, slender, attractive, and appeared about her 
stated age or slightly older.  She was neat and clean, 
dressed appropriately and nicely, with a nice hair style and 
fashionable earrings.  The veteran was pleasant, cooperative, 
and maintained good eye contact and posture.  She exhibited 
normal psychomotor activity, her affect was euthymic, and she 
smiled appropriately and easily.  Her mood was stable, 
although she became tearful towards the end of the session.  
The veteran's speech was clear, coherent, and goal-directed.  
The veteran denied suicidal or homicidal ideation.  She 
denied auditory hallucinations, visual hallucinations, and 
paranoid ideations.  No psychotic indices were noted.  The 
veteran was alert and oriented.  Her attention and 
concentration were poor.  The veteran's remote, recent, and 
immediate memory were intact.  Her insight and judgment were 
grossly intact.  The examiner assigned a GAF of 80 to 85 
which mainly contemplates absent or minimal symptoms, such as 
mild anxiety before an exam, with good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, and with 
no more than everyday problems or concerns, such as an 
occasional argument with family members.  See Id.

A June 2006 VA mental disorders examination report stated 
that the veteran's claims file had been reviewed.  The 
veteran reported doing well due to being on medication for 
the previous 6 months.  She stated that "she does not feel 
she has any real problems as long as she is taking her 
medication.  She however reports that when she is not on her 
medication she will begin to have problems."  The veteran 
reported that she stopped her medication the previous fall 
and became jittery, irritable, angry, easily frustrated, and 
had sleep and appetite impairment.  She stated that when off 
her medication, she had difficulty focusing and 
concentrating, her depression affected her job and her family 
relationships, she became short tempered and emotional, she 
became tearful easily, felt sad, and thought that things were 
hopeless.  The veteran reported mood swings when not on her 
medication.  She reported sleeping excessively and 
overeating.  The veteran stated that increased symptoms were 
worst during the fall and winter and that she felt "a sense 
of well being and [felt] full of energy" in the spring and 
summer.  The veteran stated that "there were times she would 
take her medications but then would try to go off of them to 
see if she could cope on her own."  She reported that she 
owned her own beauty shop and had recently hired another 
employee.  The veteran had been with her husband since 1996 
and they had been married since 1999.  She reported no 
problems in the marriage at the time of the examination.  She 
had 2 children and lived at home with her family.  The 
veteran worked on average 10 hours per day, 5 days per week.  
She also cooked and cleaned at home, and rode horses for 
recreation.  Other family activities included camping and 
trail riding with friends.  The veteran reported that she and 
her husband socialized with approximately 4 other couples on 
a regular basis.

On mental status examination, the veteran was well groomed 
with hair and makeup both "stylishly done."  She was well 
dressed and had good eye contact.  The veteran was 
cooperative and agreeable throughout the evaluation.  She 
appeared to be in good spirits and evidenced a jovial manner.  
The veteran's insight and judgment appeared to be intact and 
her mood and affect were congruent.  The veteran's speech was 
clear and discernable and her organization of thought was 
good.  She was oriented to time and place.  The veteran had 
no delusions or hallucinations and she denied suicidal or 
homicidal ideation.  The examiner assigned a GAF of 75 to 80, 
which contemplates transient and expectable symptoms.  See 
Id.  The examiner stated that the veteran's depressive 
disorder was well managed with medication, but going off of 
medication resulted in "a very significant amount of 
depressive symptoms," including irritability, short temper, 
anger, tearfulness, and sleep and appetite disturbances.  The 
veteran reported that her depression of mood interfered with 
her social and occupational functioning.

The Schedule provides that assignment of a 10 percent 
evaluation is warranted for mental disorder with occupational 
or social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9434.

A 30 percent evaluation is warranted for mental disorders 
with occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behaviour, self-
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

The Board finds that the medical evidence of record does not 
support an initial evaluation in excess of 10 percent for 
depression.  The medical evidence of record shows that the 
veteran's depression is manifested by symptoms which are 
controlled by continuous medication.  Indeed, the general 
picture created by the medical evidence of record is one of a 
happy, successful, well-adjusted individual that has little 
to no impairment in occupational and social functioning.  As 
specifically stated by the diagnostic code, symptoms which 
are controlled by continuous medication warrant a 10 percent 
evaluation.  These finds are substantiated by the veteran's 
GAF scores, which generally range from 75 to 80, with the 
lowest score at 70 and the highest at 85.  At worst, these 
scores contemplate mild symptoms, and the vast majority 
contemplate minimal or absent symptoms.

The veteran contends, and the medical evidence of record 
shows, that this level of symptomatology is only sustained by 
the use of medication.  The evidence shows that a cessation 
in use of medication causes a corresponding increase in 
symptomatology.  However, the medical evidence of record does 
not provide any indication that there is a clinical reason 
for the veteran to discontinue her use of medication.  While 
side effects, such as night sweats, were noted on use of some 
medications, the veteran was quickly switched to different 
medications for which no problems were reported.  The medical 
evidence of record indicates that the only reason the veteran 
ceases to use medication for an extended period is based on 
her personal choice to do so.  Accordingly, the veteran's 
increase in symptomatology while off of medication does not 
refute the finding that the veteran's symptoms are controlled 
by continuous medication.  Indeed, the very lack of any 
symptomatology while on medication, when compared to the 
significant increase experienced while off medication, simply 
demonstrates how effectively the medication works.  As such, 
the Board finds that an initial evaluation in excess of 10 
percent for depression is not warranted.


As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned evaluation reflects, at 
most, the degree of impairment shown since the date of the 
grant of service connection for depression, there is no basis 
for staged ratings with respect to this claim.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
higher rating, the doctrine is not for application.  Gilbert, 
1 Vet. App. 49; see also Massey, 7 Vet. App. at 208.


ORDER

An evaluation in excess of 10 percent for service-connected 
varicose veins is denied.

A separate evaluation of 10 percent for left leg surgical 
scars is granted.

An initial evaluation in excess of 10 percent for depression 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


